OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on December 4, 1961, and formerly maintained an office in Erie County. The Grievance Committee has filed a petition alleging that respondent converted $483,601.48 from an elderly client residing in a nursing home.
*196Respondent has failed either to answer the charges or to appear on the return date of the petition. His default not only constitutes an admission of the allegations in the petition but demonstrates an indifference to the consequences of an adverse determination (see, Matter of Monroe, 220 AD2d 66; Matter of Gembarosky, 214 AD2d 209; Matter of Schweitzer, 189 AD2d 61; Matter of Coughlin, 188 AD2d 1; Matter of Supples, 102 AD2d 699).
We conclude, therefore, that respondent has violated the following Disciplinary Rules of the Code of Professional Responsibility:
DR 1-102 (A) (4) (22 NYCRR 1200.3 [a] [4]) — engaging in conduct involving dishonesty, fraud, deceit and misrepresentation;
DR 1-102 (A) (8) (22 NYCRR 1200.3 [a] [8]) — engaging in conduct that adversely reflects on his fitness to practice law;
DR 5-101 (A) (22 NYCRR 1200.20 [a]) — accepting employment if the exercise of professional judgment on behalf of the client will be or reasonably may be affected by the lawyer’s own financial, business, property or personal interests; and
DR 9-102 (B) (22 NYCRR 1200.46 [b]) — failing to preserve, maintain, and identify client funds.
Accordingly, we conclude that respondent should be disbarred for his misconduct. Additionally, we direct the entry of an order of restitution in the amount set forth in the petition.
Pine, J. P., Lawton, Wesley, Balio and Davis, JJ., concur.
Order of disbarment entered.